[utbattellecontract2018001.jpg]
UÊBattelle, LLC Actlng under contract 0E.4C05.00OR22726 Wth the U.S. Oopartment
of Enorgy lnt€rnêt: http://www.ornl,gov/adm/contractsrlnd€x.shtml Paget oll6
Subcontract UT-BATTELLE {)^ß Errot NÄnoo{¡¡ f4Ðor¡¡ERr Sectlon A . Agreement
Form 1. Subcontract Number: 40001 58320 2, Sollcltatlon Number: 6400015008 3,
Type of Subcontract: Flrm Fíxed Price Subcontract 4a. Subcontract Admlnistrator:
Lisa Cobb 4b. EmallAddress: coBBLL@ORNL.cOV 4c. Telephone: 865-576-5470 4d. Fax:
86s-241-5567 S.lssued Byl UT-Battelle, LLC c/o Oak Rldge National Laboratory
P.O. BOX 2008, BLDG. 5300 OAK RIDGE, TN 3783I€O5O 6. Submlt lnvolces To:
UT-Battelle, LLC - Accounts Payable Email pdf file to omlap@ornl.gov or Fâx to
865¿41-1080 7. Name and Address of Sellsr Seller Number: 219906 AtIn: CHARLES
KERNER AMERICAN CENTRIFUGE OPERATING LLC 6901 ROCKLEDGE DR STE 8OO BETHESOAMD
20817.1867 8. Ship To: UT Battelle, LLC for lho Dopt, of Enôrgy c/o Oak Rldge
Nallonal Laboratory 1 Befiel Vslley Road, Eldg 7120 Oak Rldge TN 37830
Showsubcontract number on all packages, B/1, and, lf requlred, lnvolces. 9.
TABLE OF CONTENTS (x) Sec. Deecrlpllon (x) Sec. Descrlotlon X A Aqroement Form X
F Performance Perlod and Pevment lnformation X B Suþplies or Services and
Prices/Costs X G Gonoral Provisfons X c Specifications/Statement of Work X H
Special Provisions D Deliverv, Shiþþino. Packaoino X Llst of Attachments E
lnspection and Accaptance 10. Brief Descrlptlon of supplles or sa¡vices:
centrifuge Reliability Research 11. TotalAmount of Subcontract: $ '16,000,000.00
12. Soller's Agreement. Seller egrees to furnish and daliver the items or
perform services to the extent stated in this document for lhe conóidorstion
stated ln lhls subcontracl.. .The rlghts and obllgatlons of the parties to thir
subcontract are subject to and governed by this document and any documents
attached or incorporated by reference. 13. Award. Uï-Battelle, LLC (Company)
agrees to awârd this Subcontract to Ssller. The rights and obligations of the
partiee to this Subcontract are subjoct to and governod by thls documont and any
documents attached or hoorporated by reforence. (4 geller'ls requlrod to slgn
and roturn a copy of lhls documont. (Chøcked f appilcable) uT.Ealtollo, LLc
""tW*/4 j jff,nrorsorrer d SlgnetÍfo of porño¡ suthorllêd to slgnX l rL/ ll\
r,l/l-- B. Name of slgner , &o¡/"5 Kun-n d. Haùb of ergnor /\( / 'lt, ,+{
(t>',,nhr,,n C. Tltle of slgnor ,lwt r, V*'n.^tL 6.-#n-.ls ' "*iii::ïr
{'1,r,i11¡;f:f G(;q n- D. Date to /.tø /tz D. Date | _it I ù '7', r{



--------------------------------------------------------------------------------



 
[utbattellecontract2018002.jpg]
,r.r-,,r'''..'l'lfr**UT-EATTELLE {¡^ß R¡mr !{¡rffiür. t ¡tlot¡r'¡D¡r
UT-Battelle, LLC Actlng under contract DE-AC0ú0OR22725 Wlth the U.S, Department
of Enorgy lnternel: http:/ i âtur. ornl. gov/ad m/contractsll ndex.shEnl Page 2
of15 Subcontract 4000158320 Section B - Supplies or Services and Prices/Costs
8.1. Line lt€m DesoripÈlon. The Seller shall provide aII equipment, and
facilities (except as specified hereln to necessary for the satisfactory and
timely perforrnance of i-tems. necessary materials, ì.abor, be furnished by the
Company) the following subcontract line Centrifuge Reliability Research A
description has been provided to lhe subconlract admínistrator. B,1 Degcriptíon
The Seller shâtl provlde all necessary materials, labor, equipment, and
facilities (except as specified herein to be furnished by the Company) necessary
for the satisfactory and timety performance of the work described in Sectlon C.
8.2 Total Price The toLal fixed price of this Agreement 1s $161000,000. 8.3
Incremental El¡nding This Àgreement is incrementatly funded. The clause,
timitation of Company's Obllgatlon, is incorporated in Secbion H.



--------------------------------------------------------------------------------



 
[utbattellecontract2018003.jpg]
UT-Battolle, LLC Actlng under contract DE-4C05-00OR22725 Pago 3 ol 15
Subcontract 4000158320 - Wlth the U,S. Department of EnergytÀr RDg N¡trtglln
l,¡¡otãottt Internoti htþJ/www.ornl, gov/adm/conÍacts/index.ghtmI Section C -
Specifications/Statement of Work gtatement of lùork for FY18 Taskg 16 October
20L7 Tasl< 1: Rotor Drvinq Upon compì-etiôn of t,he work descrlbed herein,
provide a written technical report whlch dôcuments tbe drying results and t.he
technical specifications used for drying activities as outlined below. The rotor
that will be utilized in Tasks 3-5 must dried to such an extent as to completely
prepare the rotor for gas testing, using the steps and specifications
established in Centrus test plan TPÐ-O1027. This task must be completed no later
than December 1-3, 201-7. lask 2: Rotor Pre-Cleaning Upon completion of lhe work
described herein, provide a written technicaL report which documents the
pre-cleanj.ng testing results and the technical specifications used for
pre-cleaning activlties as outlined be1ow. This rotor pre-cleanlng w111 be to
such an extent as to compJ-etely prepare the rotor for UF6 operations, using the
steps and specificatlons established in Centrus test plan TPD-0102 I . The due
date for completion of this task is February 28' 2018. Task 3¡ Dried and
Pre-C1eaned Rotor Test, EjLIst, 30 davs Upon completion of the work described
herein, provide a written technical report which documents the results and data
from this first 30 cumul"ative days of the testing as outlined below. This task
ls based on obtaining the results and data from the first 30 cumulative days of
a 90 cumul-atlve day tests on UF6 gas of a rotor in a VerificaLlon Test Stand in
K-1600 which has been cornpletely prepared (dried and pre-cleaned) for operation
according to the specifications and reguirements identified in Tasks l- and 2,
above. ln the event of equipment failure. both parties agree to a good faith
negotiation of the SOW and associated mil-estone payments for these tasks. This
task must be completed no later than April L5, 2018 Task 4 ¡ Dried and
Pre-Cleane.Ç Rgtor. fest, second 30 days Upon cornpletion of the work described
herein, provide a written technica] report which documents the results and data
from this second 30 cumulative days of the testing as outllned below



--------------------------------------------------------------------------------



 
[utbattellecontract2018004.jpg]
^f-**q.H"T;FATTELLEû^r BÞcr3 lilßÍoa¡r. lÁtotirop UT-Battalle, LLC Actlng under
contract DE-4C05.00OR22725 Wlth thê U.S. Depanment of Energy lnt€rnst:
http://unrvur.ornl, gov/adm/contraclsrlndex,shtml Page 4 of l5 Subcontract
4000158320 This task is based on obtaining the results and data for the second
30 cumulative days {days 31" through 60) testing for the centrifuge in a
Verification Test Stand in K-1600 as part of a 90 cumulative day test on UF6 gas
of a rotor which has been completely prepared(dried and pre-cleaned) for
operation according to the specifications and requirements idenLified in Tasks 1
and 2. In the event of equipment failure, both parties agree to a good faith
negotiatíon of the SOW and associated milestone pal¡ments for these tasks. This
task must be conrpleted no later than May 21, Task 5: Dried and Pre-Cl-eaned
Rotor TesE, third 30 2078 days Upon completion of the work described herein,
provide a written technical report which documents the results and data from
this third 30 cumulative days of the testing as outLlned below. This task is
based on obtaining the resuJ-ts and data for the third 30 cumulative days (days
6L through 90) testing fox the centrifuge in a Verifícation Test Stand in K-1600
as part of a 90 cumulative days test on UF6 gas of a rotor which has been
completely prepared (dried and pre-cleaned) for operation according to t,he
specifications and requirements identified in Tasks 1 and 2, above. In the event
of equipment failure, both parties agree to a good faith negotiation of the SO9f
and associated mil-estone pal¡ments for these tasks. This task shall be
ccmpleted no later than June 30, 2018, Task 6:. 4C100 Docu¡nentation includinq
all technical data SeLLer shall provide to Lhe Company complete copies of aII
drawings, technical daLa and epecifications, and reports generated for the 4C100
design. All documents must be provided in the original elecLronic format in
which they were generated unless the original electronic format is not,
available. If not available, the best avail"able versj.on (pdf,etc.) is
acceptable. "Drawings" including all sketches, diagrams, design drawlngs,
assembly drawings, fabrication drawj.ngs¡ process and instrumentation diagrams,
material" specifications, technical reports, evaluation and testing reports, any
other engineering records and aL1 other document relaLed to the 4C100 design.
Further, all documents must be marked in accordance with the marking
requirements in this Agreement. The Conpany reserves the rlght to ieJect any
document with non-compliant marl(lngs or remove such marklngs. This task shal-l
be completed no late¡ than August 31, 2018 ?ask 7: Initial ApplicaLion for
Nuc]-ear Licensing of TMC, Seller shall develop and submit a radioactive
material license application, including all required supporting documents, to
the State of Tennessee Division of Radiological Health to allow for ACL00 gas
test,ing capabilities in the Centrus facility known as the Technology



--------------------------------------------------------------------------------



 
[utbattellecontract2018005.jpg]
UT.Battellè, LLC Acüng under contract D E-4C05.00OR22725 Wlth the U.g.
Departmenl of Energy I nternet: http://ìrrru/worn l.gov/ad m/contracts/l
ndex.shtm ¡ Page 5 oflS Subcontract 4000158320 ManufacLuring Cent,er (TMC). The
reguired license application documents will incl-ude all- docunents determined
by the State of Tennessee to be necessary for a complete application, such as
the RadioLogicaJ. Safety Program, Description of Operations, facility layout
drawj-ngs, and Emergency PIan. The Company anticipates that such lj-cense
application shall be for a Special Radioactive MateriaL License (State of
Tennessee form RHS B-5). However, Seller shall be responsible for identifying
the appropriate ]icense and to the ext,ent Seller beLieves a different license
is required, SelJ-er shall notify Compäny príor to beginning any work thereon
and shall not proceed on such work unlil directed by the Company. Seller shaLL
provide a copy of the Ìicense application and supporting documents, and a
sLatement attesElng to the expected or ac¿uaL Llcense fee. this task shalI be
completed no laEer than September 21, 2018 lask B¡ EquiÞment Movement Upon
completion of the work described herein, provide a written technícal report
which documents the successful novement of eQuipment as outlined beLow. Plan
and, upon Companyrs direction, execute the movement of lcey centrifuge gas
testÍng equipment out of K-1600 and into another facility for storage, assuming
that Centrus must vacate K-1600 by ôeptember 30, 201,8. Within 30 days of
execution of this subcontract, the Seller shal"l- submit a proposed list of
equipment to be moved to the Company, and within 30 days, the Company wlII
approve the movement of speciffc ltems. the fundamental" goal and flrst prlority
of movement of equipment under this task 1s the removal, decontaminatlon, and
relocation of equlpment and support equipment (instrumentaLion, process plping
and valving, etc.) which would comprise a single gas test stand, No removal,
decontamination, or reLocation of equipment other than that for this single gas
test stand shaLl be undertaken until- the movement of the single gas tesL stand
equipment is complete. Uncontaninated equipment wilL be moved to Seller's
Technology and Manufacturing Center(TMC). Contaminated equipment that cannot be
deconbaminated will be packaged for shipment and l-eft stored in K-L600 uûl-ess
the Cornpany provides the Seller with an alternative site in the ôak Ridge area
by cTune 30, 2018. This task shall be completed no later than September 30,
201.8. No work associated with equipment movement after September 30, 2018, is
included in thls subcontract.



--------------------------------------------------------------------------------



 
[utbattellecontract2018006.jpg]
..¿'4..<F*-. ur'Battelle'LLo À^^!^^^ãâô,a. Pago 6 of 46@gE i,:ïli,,:i.:: ;""iåi
DnE Ac0s'00oR22725o¡rsDGsNtllüsLtâlor¡rs¡r lnternet:
http://www.oml.gov/adm/contracts/index,6hrml SUbCOntfaCt40001 58320 Section F -
Performance Period and Payment lnformation F.1. Ferfornance Period. The
performance period of this subcontract shall begin on L0/26/201,'1 and end on
09/3Q/2OlB, F.2, layrnent Terms The palzrnent terms âre Net 30 Days - No
discount. E.3. ElecÈronic E"unds Transfer (EEf). Electronic Funds Transfer (EFT)
expedites pa¡rments to subcontractors and is our preferred method of palment. A
remittance notification (email orfax) is automatically generated to you at the
time of pa¡rment. To sign up for EFT, revise your banking .i.nformaLion, or
contact us to verify your current pa5rment information, vi.sit h!tp l ,//www.
ornl" , qovlad¡n/contracts,/ef t. shtml . F.4. Vendor AccounU Stabus Systetn.
For detalled payment informatÍon or inquiries concernlng involces and payments
visit the UT-Battelle, LLC Accounts Payable Vendor Status System (VÂSS) at
http://www.ornl.gov/adm,/apl or email your questions to ornlapGornl.gov.
Invoioing: The Seller shal1 submit a proper j-nvoice for payment in accordance
with the negotÍated têrms to the address shown in the bl"ock titled rrSend
Invoices 1ô'r on thê first page of this document, Each invoice sha1l reflect
milestones or servj-ces complete and billab1e under the Àgreement ând the
cumulative amounL of a1l invoices tô date. Ä11 payments will be made in U.S.
Dollars. Mileslolle Pa)¡me-l! Schedule : Mil-estone payments will be made
based.on the successful completion of the applicable dellverables shown below
and more fu1ly described ln the SOhr. The Cornpanyrs sole determination of
sufficient progress shal1 deter¡nine acceptance of the deliverables listed in
the SOVi and w111 constitute successful. completion of the milestone. Milestone
Amount Due Date Task l-: Rotor Drying ç3,22"1 ,735 12/13/2011 Task 2: Rotor
Pre-Cleaning $3,400,459 02/28./201,8 Task 3: Dried and Pre-Cleaned ç7,695,249
04/1"5/2018 Rotor Test (first 30 days) Task 4r Dried and Pre-CLeaned çI,695,249
A5/21/20L8 Rotor Test (second 30 days) lask 5: Dried and Pre-Cleaned $1r6951250
06/30/2018 Rotor Test (third 30 days) Task 6:ACL00 Documentation $?071554
08/3I/2018



--------------------------------------------------------------------------------



 
[utbattellecontract2018007.jpg]
/^ì4ru uT.Battelle,LLcF -¡ -Q'tÚf-gAnfELlË Actlng under contract DE
AG05'{10oRt2725 -¡r¡ffEi Wlh the U.9. Departmont of EnergyoünþGnrnffi'låDrfiünt
lnfemet: htþ:/fur$rn.oml.gov/admlcontnatsllndex.shhl Page ? ofl5 $ubcontract
4000158320 Task 7: Initi.al Appllcat,lon for 5785,262 O9/2L/20L8 Nuclear
LLcenefng of TMC Task 8: Equipment Movenent i2t793,242 09/3O/2OL9



--------------------------------------------------------------------------------



 
[utbattellecontract2018008.jpg]
/rræ*\r* ur'Battolle,LLc ! ^^^rñô^Éââ,âr Pagê I of 16 EæÆ i:ff l':Tß: ;".iåi
D€'Ac!5"000 R22725ûilr¡æENi¡lsü¡'¡4tol tor Intêrnet: http://ur,urì
r.ornl.gov/admrcontracßrlndex.shtm¡ SUbCOntfaCt4000158320 Section G - General
Provisions NOTE: Standard government forms (SF) mentioned herein are available
aL http¡//wrr¡w.gsa.gov/forms. other forms, cJ-auses, articJ-es, and document.s
are available at our web site, http : //www. orn1.
govladm/contract.s,/documents. shtml NOIICE: Ehís contractor and subcontractor
shall abide by the requirerrents of, 41 CFR 60-1.4(a) I41 CFR 60-1.4(b) f,or
Constructionl, 60-300.5(a) and 60-74L.5(a). Thege regrulaÈions prohíbit
discrimination againat qualíf,íed indivíduals baeed on their statue ae proteoÈed
veterane or individuals witt¡ dieabilities, and prohibíÈ disariûination aiainst
all individualg based on tt¡eir raoe, color, religion, Eex, sexr¡al o¡ientation,
gender identity, or naÞional origin. Moreover, these regulatione require that
cowered prime contractora and eubcontractore bake affirmative aotion to enploy
and advanoe in employnent indivídualE withouÈ regard to racs, color, relågion,
s€x, sexual orientation, gender identity, national origin, protected veteran
etatua or dieabilít1'. To the extent applicable, the empJ.oyee notice
r"quirurn"r,ts set forth in 29 CFR ParL 4?1, Appendix À to Subpart. À, are
hereby incorporated by ¡eference into this agreement. Àny Representations and
Certifications submitted by the SelLer that resulted in this document are
incorporated by reference. All articles and docurnents incorporaled by
reference, including those made a part of General Provisions, apply as j-f Èhey
were set forth in their entirety. General Terms and Conditions - Fixed Price {FP
April 13, 2017) DO NOT INCÎ"UDE gÀLES OR USE ITA¡IES See Blanket Certificate of
Resale at httpr,/./www.ornl .gov,/adm,/contractsf4oguJne.nts.shtml .



--------------------------------------------------------------------------------



 
[utbattellecontract2018009.jpg]
uT-Banelþ, LLC Page I of l5 -Lff_g¿-ff gU-È Actl ns un der co ntract D E.Ac0s.o
0oR22725 - Wththeu.S. Dopartmentof EnergyOrx ß]Do! l{ñngÈ¡r l¡¡orfr¡*r
Subcontractlntornot: http:r/u r rv.ornl.goviadnrrcontÞctsrlndê)cahtmI 4000158320
Section H -Special Prôvisions NOTE¡ Standard government forms (SF) ¡nentioned
herein are avail-able at httpl//www,gsa.govlforns. Other formo, elauseÊ¡
articÌes, and documents are available at our web site, http: //www. ornL.
gov/adm,/contracts/documents, et¡tm1. À11 articles and documents incorporat,ed
by reference, including those made a part of Special Provisionsr apÞly as if
they were set forth in their entirety. Service Contract Act of 1965, as Àmended
(Jan 2006) FAR 52.222.1'7 Nondisplace¡nent of Qualified lrlorkers (May 2014) FAA
52.222-55 Minimum I'lages Under Executive Order 13658(Dec 2014) !{age
Determínation Service ConLract Act glage Determination No. 2015-4643 (Rev. 6)
dated July 25, 2017, and lllage Determination No. 1994-0520 (Rev. 29) dated
December 30, 201-6, is made a part of this subcontract. Exhibit 4, Àuthorízation
and Consent (Dec 2005) Exhibit 9, Technical Data (.Iun 2011) Exhibit 11, timited
Rights Notice (Sep 2010) Exhibit 12, Restricted Rights Notice (Sep 2010) Exhibit
18, Patent Rights-Acquisition By The Government(Feb 2009) Protection of
Personally fdentifiable Tnformation (PII) (Oct 2010) Milestone Payment Clause
(May 2010) Coet AacounÈing Standards--Clauees (Sep 2012), Parte I É V LiabiliEy
with Reepect to Cost Àccounting gtandarde (a) Notr,rithstanding the provisj-ons
of the Cost Accounting Standards - Clauses, or any otherprovision of this
Agreement, the SeIIer sha.L] be ]iab1e to the Governmen! for increased costs or
interest resulting from failure of the SeL1er or a lower-tier subcontractor to
comply with an applÍcable CosL Accounting Standard or to follow any cbst
accountingpractice consistently.



--------------------------------------------------------------------------------



 
[utbattellecontract2018010.jpg]
Úf_g¿ffgUlË Actlns undor contract DE Ac05-00oR22725 - Wlth the U.S. Departmontot
Enorgy0r¡r ßDoB ¡'ilmÊil¡t ¡t¡il¡tuf UT,Batle¡l€, LLc ¡ntornet:
http:r/r¡rì,rì,rr.ornl. govradm/contractsrlndox.shtml Pago 10 of16 Subcontract
4000158320 Servj.ce Contract Â,ct of 1965, as Àmended (Jan 2006) FAR 52.222,17
Nondisplacement of Qualified l,üorkers (May 201-4) FÀR 52.222-55 Minimum !üages
Under Executive Order 13658 (Dec 2014) Insurance - Form 2 lSep 2072)(Insurance
Form 2 replaces Insurance Form 1) Fair Labor Standards ÀcL and Service Corrtract
Âct- Price Adjustment (Multip1e Year and Option Contracts) (Sept 2009)
fnf,or¡nation Technology Special Provision (Mar 2011) fnfor¡nation Ranking -
High Controls Prior to commencement of work under this Àgreement, the Seller
nust (1) submit a copy of its ÀuÈhority to Operate (.ATO) at the cl-assification
level and category reguired for this Agreement and the I'fnfor¡nation System
Certification Form for High Controls" and (2) obtain approval from ORNL Cyber
Security through the Companyts Technical Project Officer. The form is available
under the title Special Àrticles and Forms at http : / /www.ornl.
gov,/adm,/contracts/documents. shlml . Technical Direction The clause,
Technj.cal Direction (Jan 2006), is incorporated by reference and amended as
folLows: 'rPerformance under this subcontract is subject to the technical
dírection of the Company's Technical Project Officer (TPO)¡" TPO Name..........:
lfi]-Iian (8i11) Strunk TFO Telephone *...: (865) 574-8t2L TPO Email Àddress. ¡
strunkwd@ornl.gov LíniÈation of Company's Obligation(a) Of the total- price of
this Agreement,'S3r500,000 is currently allotted and avallable for payment, It
is antícipated that from time to time additional funds wiII be aLlotted until
the total price of the Agreement is aLlotted.(b) The SeLLer agírees to perform
work on the ÀgreemenL up to, and is not obligated to continue performance
beyond, the point at which, in event of termination of this Àgreement. pursuant
to the clause entitled Termination for Convenience, the total amount payable by



--------------------------------------------------------------------------------



 
[utbattellecontract2018011.jpg]
"rÃ{+.rl.- ur-Battelle' LLC F-r#,+-,'srGfiì:lil,:iii;:iiil"i'f::;',ï-""' o^r'
lDal Nirdti&Lllor ¡oFr lnternot: httpr/www.oml.gov/adm/contractsi lndex,shtml
Pag€ 1l ofl6 Subcontract 4000158320 the Company (íncluding amounts payable for
lower-tier subcontracts and seEtlement costs) r wouLd in the exercise of
reasonable Judgment by the Seller approximate the total amount at the time
alLotted to Agreement. Company is not obligated to pay or reimburse the Seller
more than the amount altotted under the Agreement at the time of termination
regardless of anything to the contrary in t.he ferm:ination for convenience
clause and regardless of the availability of funds(c) (1) Funds currently
alLotted are expected to cover the work to be performed until- L2/31,/20L7 .(2)
If the Seller considers the funds allotted to be inadeguate to cover the work
unLil. that date, or an agreed date substituted for it, lhe Seller must notify
the Company in writing when, within the next thirty (30) days, the work will
reach a point at which, if the Agreement is terminated for convenience, the
total åmount payable by the Company(includlng amounts payable for lower-tier
subcontracts and settl-ement costs), will approximate 85 percent of the amount
then allotted.(3) The notlce shall state the expected date when Èhe point in (c)
(2) will be reached and the estimated amount of additional funds required to
continue performance to the date in (c) (1) or an agreed substiÈuted date.(4)
Thirey (30) days before the date 1n (c) (L) or an agreed substituted date, the
Seller must advise the Company in writing of the estimated additionaf funds
required for performánce for a further period as may be specified in the
Agreement or otherwise agreed tô by the parties.(5) If after the notification in
(c) (4), additional funds are not allotted by the date in (c) (1) or by an
agreed substituted date, the Company will, upon written request of the Seller,
termj-nate this Àgreement on that date or the date set forth in the request,
whichever is later, pursuant to the Termination for Convenience clause.(d) When
additional funds are allotted for continued performance, the partíes sha11 agree
on the perlod of performance covered by the funds. Paragraphs (b) and (c) above
shaLl apply to the additional allotted funds and the substituted date pertaining
to them, and the Âgreement shall be modified accordingly,(e) If the Seller
incurs additional costs or is delayed in performance solel-y because the Company
failed to alLot sufficient additional funds, and if addltional funds are
allotted, an equitable adjustment shall be made in price (including target,
bi11ing, and ceiling prices and hourly rates where app.ì.icable) or in the time
for deLivery, ôr both.(f) Thê Company may at any time before terminatj-on (and,
after notice of termination, with the consent of the Seller), allot additional
funds for thls Agreement.(S) Nothing in this clause affects the rights of the
Company to terminate this .Agreement in whole or in part under the Termination
for Default and Termination for Convenience clauses(h) Funds are allocated for
performance of specific tasks and may not be used for other purposes or for
performance of other tasks under this Agreement. sE clroN H . EXCE pTrONS,/DE!E
f rONS /ÀDD r rrONS,/ Cr,ARr Fr CÀTr ON S : General: Prior Government Àgreements
- Nothing herein shall be construed as altering any agreements between Seller
and the Government including but not limited to Agreement Between U.S.



--------------------------------------------------------------------------------



 
[utbattellecontract2018012.jpg]
UT.ËATTELLE OnI RIDoB ltfixÞa¡f iltÕt¡sÈfrî UT.Battello, LLC Acüng under
contract DE-4C05-00OR22725 Wlth the U.S. Dsparùnent of Energy lnf ernet:
http://wunrv.ornl. gov/âdm/contractsrlndox,shtm I Page 12 ot16 Subcontract
.4000158320 Department of Energy and USEC l¡rc. dat-ed,June J-7, 2AO2 as
amendedi Nonexclusive Patent License granted by U.S. Department of Energy to
USEC Tnc. dated DeceÍiber 7, 2OO6¡ Coopêrative Agreement dated June 12, 2Q1"2
beLween DOE and USEC Inc. and l{merican Centrifuge Demonstration, LLC ("ACD")
Contract No.DE-NE-0000530; Contract dated June 12, 2012 between DOE and ACD
Contract No. DE-NE-0000488,. Lease Agreement Between the DOE and United States
Enríchment Corporation for t.he Gas Centr5-fuge Enrichment Plant (GCEP Lease)
dated as of Decenber 7, 2006i CRADÄ No. 00-0579 between UT-Battelle, LLC, and
USEC fnc., dated June 28, 2Q02' as amendedi and Lease Àgreement between DOE and
USEC Inc. for Buildings K-1600 and K-101/ dated December 20, 2002. The rights
and obligations of Seller and the Government with respect to matters under those
agreements shall be addressed exclusivety by theprovisÍons thereof. AII parties
recognÍze that Se11er's abilj-ty to perform this subcontract is subject to
access granted to certain equipment, and facilities owned by the U.S.
govexrunent u¡¡der one or ¡nore of those agreements. Exceptions to Terms and
Conditions - Fixed-Price (å,prit 13, 201"'l): (1) Part 2 is not applicable. '
(2) Part 3A shall not appJ-y to Seller's activj.ties under t.his Àgreement to
the extent SelLerrs access to classified infor¡nation or speciaÌ nuclear
material in connection with such activities is subject to regulation by the NRC,
or is subject to regulation by DOE under other agreements or authorizations (3)
Section 1.L8 Public Release of Information - It is agreed that nothing sha11
prevent Se11er fro¡n making disclosures as required by law, including public
disclosures as required by securities laws and Securities and Exchange
Commission regulations. (4) Sectlon 1-,6 hlarranty, Section l-.19 Government.
Property, Section 1.1.5 Hazardous Material Identlfication and Material Safety
Data Sheets, and Section 1.25 Electrical Eguipment are deleted and replaced with
the following: t'It is agreed that the scope of the work and delive¡ables under
this subcontract are theprovisj-on of technical reports required under the Scope
of lrlork. No properly/ materials, or equipment shall be considered a
deliverabLe under this Subcontract". (5) The following clause is added;
Confidentiality of Information - Seller(a) To the extent that the work under
this subcontract requires that the Company be given access to lnformation which
has been marked or identified as confidential or proprietary, sensitlve,
technj-cal, or flnancial belonging to the Se.LIer or other companies,
(hereinafter referred to as "protected information"), the Company shall after
receipt thereof, treatprotected lnformation as marked or j-dentified from
unauthorized use and discLosure, The Conpany agrees not to appropriate protected
informatj.on to its own use or to disclose protected such information to third
parties unless specifj.calJ-y aut.horized by the Seller in writing. The
foregoing obligations, however, shall not apply to informat.ion which;(1) at thê
time ôf receipt by t.he Compairy, is in the public domaini



--------------------------------------------------------------------------------



 
[utbattellecontract2018013.jpg]
@rG ffilli,iili :i:*ff-1"ff**'*C^r, lDOl l{Âlr(n¡& I¿r¡ol/lltp UT.Battollo, LLc
Pago 13 ofls lnternst: http://wwuorn L gov/adm/conûactsrl nde)(shtml
Subcontract4000158320 (2) after receipt thereof by the Company is published or
otherwise becomes part of the public domain through no fauJ-t of the
Company,.(3) the Company can demonstrate was in its possession at the time of
receipt tbereof and was not acquired directly or indirectly from the Selleri(4)
the Company can demonstrate was received by it from a third party that did not
reguire the Company to hold it in confidence,. or(5) musL be disclosed under
operation of law or regulation.(b) The Company agrees to al-low access only to
those employees that need the protected information to perform services under
this subcontract and agrees that the protected information will be used so1e1y
for the purpose of performing services under this subcontract. The Company
shall- ensure that its employees will not discuss, dirn:lge or dísclose any
protected infor¡nation to any person or entity except those persona within the
Cornpanyrs organization directly concerned with the performance of the
subcontract. Notwithstanding the foregoing, Company may provide employees of DOE
access to protected information in accordance with Company's prime contract with
DOE for the managemenL and operation of the Oak Ridge National Laboratory. DOE
employees are obligated by 18 USC 1905 tô protect protected information from
unauthorized discLosure.(c) The Company shalJ- adminìst,er a monitoring process
to ensure compliance with the provlsions of this clause, promptly report any
breaches to the Seller's technical representative, and implement inmediate,
appropriate corrective actions to contain and prevent recurrence(d) The Seller
may terrninate thj,s subcontract for default íf Company or an enployee of the
Company fails to comply with the provisions of this clause. The Seller may also
exercise any other rights and remedies provided by law or this subcontract,
including criminal and civil penalties. Government-Furni ahed Property {a) The
followiing items shaLl be Government-furnished: -K-1600 Site, Oak Ridge, TNr
-Shaker, vibration testing sysLem, Manufacburer¡ Unholtz-Dickey, Modelz
TA25O206, Property *'127292L -Tennessee Manufact,uring Center (TMC), Centrifuge
ltay, Oak Ridge, TN: ' -Property Number: 0061"499, Description: Server/CPU,
Manufacturer: SILICON GRAPHICS/ ModeL; ALTrX X8320, SeriaI *: S6FTW1Fl.8715056
-Property Numbers: (Part of the computer/ above) 006L500, 006L502, 0061-503,
0061504, 0061506, 0061507, 0061508/ 006L509, 0615L0, 0061511,00615L2 0061513,
X189943, and X189943-4, Descriþtionr Server,/CPU, Manufacturer: SILICON
GRAPHICS, Modell ALTIX X8320, Serial #s ¡ s 6FT!V1 F1B7 1505 6 s 6FTr{1F18715067
se rrwtF1arl5oT0 s6F1W1F1B 71s07s s6FÎWlF18715064 s 6FT9V1F187150 69



--------------------------------------------------------------------------------



 
[utbattellecontract2018014.jpg]
r/'+,..F\--UT-EATTFLLE {lÂt [Do! 3iu¡Ht¡¡. l¡t¡ûtãs[ UT-Baüelle, LLC Acllng
undêr cont¡äoil DE-4C06{0OR22725 Wlh the U.S. Depailrrient of Energ!, lnterneft
htþ:,rnu,n .ornLgovradmrcontracts/lndot.ahtm| Pego t4 ofl! Subcontract
4000158320 s6FT!Û1F 1 8? L5072 s6FT¡Vl8 1 87 150 65 s6ET¡nr'18715059
s6FT!Í1r'18715095 s6FTWlE 18?1 5058 s6ETWl8 18715098 s 625!ÍXTP8815101
s625r9XsP8815114



--------------------------------------------------------------------------------



 
[utbattellecontract2018015.jpg]
rF..tUT-EATTELI-E - f¡t$ ÍDar t¡úrrsür. lÐorftEnt lrT.Bâfrollot LLC Actlng under
contract D8.4C05.00OR22725 Wlh tho U.$. Deportment of Energy lnternef : htþ:
lÂmrnr.ornl. govrad mrcontract¡/l ndex¡hünl Fage l5 oflS Subcontract 4000158320
Section I - List of Attachments -Wage DetermLnation No . ZitS-+AS3 (Rev. 6)
dated ,IuIy 25, 201? -Wage Determination No. 1994-0520 (Rev. 29) dated December
30, 201.6.



--------------------------------------------------------------------------------



 